Case 2:19-cv-01191-GW-JPR Document 111 Filed 04/29/20 Page 1 of 1 Page ID #:3308



     1

     2
                                                                               JS-6
     3

     4

     5

     6

     7

     8                        UNITED STATES DISTRICT COURT
     9                       CENTRAL DISTRICT OF CALIFORNIA
    10

    11    C.A.R. ENTERPRISES, INC.,               Case No. CV 19-1191-GW-JPRx

    12                       Plaintiff,

    13          v.                                  ORDER TO DISMISS WITH
                                                    PREJUDICE
    14    MARATHON PETROLEUM
          CORPORATION, et al.,
    15
                             Defendants.
    16

    17

    18
               Based upon the stipulation between all parties and their respective counsel, it
    19
         is hereby ORDERED that this action is dismissed with prejudice in its entirety.
    20
         Each party will bear its own attorneys’ fees and expenses.
    21
               IT IS SO ORDERED.
    22

    23
         Dated: April 29, 2020
    24
                                               _________________________________
    25
                                               HON. GEORGE H. WU,
    26                                         UNITED STATES DISTRICT JUDGE
    27

    28
